      Case 1:19-mc-00195-KPF Document 57 Filed 02/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COMMISSIONS IMPORT EXPORT S.A.,
                      Petitioner,
                                                        No. I9-mc-00195-KPF
       v.


REPUBLIC OF THE CONGO and
ECREE LLC,

                             Respondents.



      DECLARATION OF JOSE VEIGA IN SUPPORT OF MOTION TO VACATE
                      CERTIFICATE OF DEFAULT

I, Antonio Jose da Silva Veiga, hereby declare as follows:

    I . I am a Portuguese national living in Cascais, Portugal.

   2. I am the sole owner of the Spanish company, Mivux, S.A.O, which owns Ecree LLC.

   3. Ecree LLC was founded May 2014 in New York, NY for the purpose of owning real

       estate in New York.

   4. On May 29, 2014, K&L Gates was retained to represent Ecree LLC in its purchase of real

       estate in New York.

   5. Specifically, K&L Gates represented Ecree LLC for the purchase of Unit 32G in the

       Trump International Hotel and Tower, located at One Central Park West, New York,

       New York ("the Condominium").

   6. Sebrit Limited, a Cypriot company of which I am the sole Director, transferred the funds

       necessary for Ecree LLC to purchase the Condominium.




                                                 1
   Case 1:19-mc-00195-KPF Document 57 Filed 02/21/20 Page 2 of 3




7. In June and July 2014, Sebrit sent two wire transfers, one directly to the seller, the

   deposit, and the other to K&L Gates for the remaining price.

8. The funds used to purchase the Condominium were not the product of illegal or

   fraudulent transactions. These funds were the proceeds of work performed by Sebrit on

   behalf of its clients pursuant to legitimate contracts.

9. I have no knowledge of or involvement in any of the allegations contained in the Petition,

   claiming that the Republic of the Congo engaged in money laundering or fraudulent

   transactions. These allegations bear no relation to either myself or Ecree LLC.

10. The Condominium was not purchased for the use of Republic of the Congo, and the

   Republic has no ownership interest in the Condominium.

11. As far as 1 am aware, the allegations contained in the Petition to Turnover Property are

   purely speculative and have no basis in fact. At the time the Petition was filed, April

   2019, I was in Portugal, where I remain today.

12. In April 2019, Global Witness published an article making defamatory allegations against

   me and my business.

13. Those allegations triggered criminal investigations by Portuguese authorities into whether

    I engaged in money laundering and fraud. Although the investigations commenced in

   2013, they have not resulted in any charges being filed against me either in Portugal. the

    Republic of the Congo or any other jurisdiction.

14. It is my understanding that the Global Witness allegations also triggered an investigation

    by Swiss authorities. As with the other investigations, I was not charged with any

    offenses by the Swiss Authorities regarding any matter. To the best of my knowledge,




                                              2
       Case 1:19-mc-00195-KPF Document 57 Filed 02/21/20 Page 3 of 3




       there are no investigations, legal procedures or charges, pending against me related to the

       Republic of the Congo or any other matter.

    15. Attached to this declaration is an Affidavit from my Portuguese attorneys who

       represented me during this Portuguese investigation. This Affidavit provides further

       information regarding this investigation.

    16. Until January 2020, I did not have any knowledge of this civil action.

   17. Upon being notified of this action, I arranged for Ecree LLC to immediately engage

       Nixon Peabody LLP to represent Ecree LLC in this matter.

    18. Until January 28, 2020, I also did not have any knowledge of the Verified Complaint and

       Notice of Pendency against Ecree LLC filed by the Board of Managers of Trump

       International Hotel & Tower Condominium to collect unpaid common charges.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on this date,                   in


Date: February 20, 2020                                     Respectfully Su      itted,



                                                                  ntonio Jose da      'a Veiga




                                                   3
